                      Case 1:16-cv-08080-JGK Document 152 Filed 09/21/20 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                      MELANIE SPEIGHT
Corporation Counsel                               100 CHURCH STREET                                      Senior Counsel
                                                  NEW YORK, NY 10007                              Phone: (212) 356-2425
                                                                                                    Fax: (212) 356-3509
                                                                                                  mspeight@law.nyc.gov


                                                                            September 21, 2020


        VIA ECF
        Honorable John G. Koeltl
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:      Matthew Jones v. Lieutenant Treubig, 16-CV-8080 (JGK) (KNF)

        Your Honor:

                I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
        of New York, representing defendant Lieutenant Christopher Treubig in the above-referenced
        civil action. Defendant writes respectfully, with plaintiff’s consent, to request that the Court
        extend the parties’ time to file opposition and reply papers associated with plaintiff’s motion for
        attorneys’ fees. This is the first such request.

                Plaintiff filed his fee application on September 7, 2020. Pursuant to Local Civil Rule 6.1,
        defendant’s memorandum of law in opposition to plaintiff’s motion is due September 21, 2020,
        and plaintiff’s reply, if any, is due on September 28, 2020. The parties require additional time to
        complete their submissions and have agreed upon a modified schedule, subject to the Court’s
        approval. Defendant respectfully requests, with plaintiff’s consent, that the Court extend the
        briefing schedule as follows: defendant’s opposition to plaintiff’s fee application by October 2,
        2020; and plaintiff’s reply in further support, if any, by October 19, 2020.

                          Thank you for your consideration herein.

                                                                       Respectfully submitted,

                                                                       /s/ Melanie Speight
                                                                       Melanie Speight
                                                                       Senior Counsel


                                                          1
       Case 1:16-cv-08080-JGK Document 152 Filed 09/21/20 Page 2 of 2




CC:   VIA ECF
      Amir Ali
      Alexis Padilla
      David Zelman
      Plaintiff’s Counsel




                                     2
